

FIRST AMENDMENT TO THE
KNOWLES CORPORATION
2014 EQUITY AND CASH INCENTIVE PLAN


WHEREAS, Knowles Corporation (the “Company”) maintains the Knowles Corporation
2014 Equity and Cash Incentive Plan (the “Plan”); and
WHEREAS, the Company wishes to amend the Plan to (i) clarify that non-employee
directors of the Company are eligible for accelerated vesting of equity awards
upon a qualifying cessation of service following a change of control; and (ii)
establish a twelve (12) month exercise period for stock options and stock
appreciation rights upon a participant’s qualifying termination of employment or
service following a change of control.
NOW, THEREFORE, the Compensation Committee hereby recommends to the Board of
Directors of the Company the Plan be amended, effective of as May 5, 2015, as
follows:
1.
Paragraph 11 of the Plan is hereby amended in its entirety to read as follows:

“11. Voluntary or Involuntary Termination. Except as otherwise provided in
Paragraph 37, if a Participant’s employment with the Corporation is voluntarily
or involuntarily terminated for any reason, other than for reasons or in
circumstances specified in Paragraph 10 above or for Cause, the Participant
shall have the right at any time on or before the earlier of the expiration date
of the Option or SSAR or three (3) months following the effective date of such
termination of employment, to exercise, and acquire shares under, any Options or
SSARs which at such termination are exercisable.”
2.
Paragraph 37(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) In the event a Change of Control occurs and, within eighteen (18) months
following the date of the Change of Control, (i) a Participant experiences an
involuntary termination of employment (other than for Cause, death or
Disability) such that he or she is no longer in the employ of the Corporation or
an Affiliate, (ii) an event or condition that constitutes “Good Reason” occurs
and the Participant subsequently resigns for Good Reason within the time limits
set forth in Paragraph 37(h)(iv) below pursuant to a resignation that meets the
requirements set forth in Paragraph 37(h)(iv) below, or (iii) a Participant who
is a Non-Employee Director ceases to serve on the Board or the board of
directors of any successor corporation (each of the events described in (i),
(ii) and (iii), a “Termination of Service”):        
(i) all Options and SSARs to purchase or acquire shares of Common Stock of the
Corporation shall immediately vest and become exercisable on the date of such
Termination of Service and shall remain exercisable in accordance with the terms
of the appropriate Option or SSAR Award Agreement until the earlier of (A)
twelve (12) months after such Termination of Service or (B) the expiration of
the term of such Option or SSAR;
(ii) all outstanding Restrictions, including any Performance Targets, with
respect to any Restricted Stock or Restricted Stock Unit Award or any other
Award shall immediately vest or expire on the date of such Termination of
Service and be deemed to have been satisfied or earned “at target” as if the
Performance Targets (if any) have been achieved, and such Award shall become
immediately due and payable on the date of such Termination of Service; and



--------------------------------------------------------------------------------



(iii) all Cash Performance Awards and Performance Share Awards outstanding shall
be deemed to have been earned at “target” as if the Performance Targets have
been achieved, and such Awards shall immediately vest and become immediately due
and payable on the date of such Termination of Service.”
3.
All references to “Change in Control” throughout the Plan are hereby amended to
read “Change of Control”.

WHEREAS, Knowles Corporation (the “Company”) maintains the Knowles Corporation
2014 Equity and Cash Incentive Plan (the “Plan”); and
WHEREAS, the Company wishes to amend the Plan to allow for non-employee
directors of the Company to receive annual equity-based compensation awards in a
form other than fully vested shares of common stock of the Company and to
provide for such awards to be granted at the time of the Company’s annual
meeting, rather than on November 15th of each year.
NOW, THEREFORE, the Compensation Committee hereby recommends to the Board of
Directors of the Company the Plan be amended, effective of as May 5, 2015, as
follows:
4.
The Plan is hereby amended by deleting the definition of “Directors’ Shares” in
Section 2 of the Plan and inserting the following definition in its place, and
further by deleting each reference in the Plan to “Directors’ Shares” and
inserting a reference to “Directors’ Awards” in its place:

“’Directors’ Awards’” shall mean the annual Awards granted to eligible
Non-Employee Directors as provided in Paragraph 34.”
5.
Paragraph 5(a) of the Plan is hereby amended by deleting the reference to
“Directors’ Shares” in the first sentence thereof.

6.
Paragraph 14 of the Plan is hereby amended by deleting the first sentence
thereof, and by inserting the following sentence in its place:

“At the time of each grant, the Committee may adopt such time based vesting
schedules and other forfeiture conditions and Restrictions as it may deem
appropriate with respect to Awards of Restricted Stock and Restricted Stock
Units, to apply during a Restricted Period as may be specified by the Committee;
provided that with respect to Awards other than Directors’ Awards such
Restricted Period shall be not less than one (1) year nor more than five (5)
years from the date of the Award.”
7.
Paragraph 34 of the Plan is hereby amended to read as follows:

“34. Directors’ Awards. As of or as soon as administratively practicable
following the date of each annual meeting of the Company’s stockholders, each
Director who is a Non-Employee Director immediately following the date of such
annual meeting shall be granted an Award in the form of shares of Common Stock,
Options, SSARs, Restricted Stock, Restricted Stock Units and/or Deferred Stock
Units, in such amount and subject to such terms and conditions as shall be
determined by the Board for such year.”



--------------------------------------------------------------------------------



8.
Paragraph 35 of the Plan is hereby amended by deleting the first sentence
thereof, and inserting the following sentence in its place:

“A Non-Employee Director may elect to defer receipt of his or her Directors’
Awards, other than Options and SSARs, in accordance with such procedures as may
from time to time be prescribed by the Committee.”
9.
Paragraph 36 of the Plan is hereby amended by deleting the last three sentences
thereof.


